FILED
                             NOT FOR PUBLICATION                           OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERTO SILVA-MONDRAGON,                         No. 12-71454

               Petitioner,                       Agency No. A087-526-573

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Roberto Silva-Mondragon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, including constitutional claims. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      The agency did not err in admitting Silva-Mondragon’s Form I-213 where

Silva-Mondragon did not demonstrate that the Form I-213 was obtained through an

egregious violation of the Fourth Amendment. See Orhorhaghe v. INS, 38 F.3d

488, 492-93 (9th Cir. 1994). The Form I-213 was probative and Silva-Mondragon

does not claim that he was coerced into giving the information in the I-213 or that

the information it contains is incorrect. See Espinoza v. INS, 45 F.3d 308, 310 (9th

Cir. 1995) (Admission of a Form I-213 “is fair absent evidence of coercion or that

the statements are not those of the petitioner.”); see also Lopez-Chavez v. INS, 259

F.3d 1176, 1178 (9th Cir. 2001) (alienage can be proven with a properly

authenticated Form I-213).

      Silva-Mondragon’s claim that he was prevented from exercising his right to

admit or deny the factual allegations and charge of removability contained in the

Notice to Appear is belied by the record, and he has not established prejudice from

the admission of the request for a prompt hearing. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (an alien must show error and prejudice to prevail on a due

process claim).


                                          2                                   12-71454
         In light of our disposition, we need not reach Silva-Mondragon’s remaining

claim.

         PETITION FOR REVIEW DENIED.




                                           3                                  12-71454